As we understand the opinion of the Court of Appeals, the judgment of the trial court as to the guilt of the defendant is affirmed, but that the judgment of the circuit court is reversed as to the sentence and the cause remanded for further sentence by the circuit court as indicated in the opinion of the Court of Appeals. See, Linnehan v. State, 120 Ala. 293,25 So. 6; Taylor v. State, 167 Ala. 91, 52 So. 736; McIntosh v. State, 234 Ala. 16, 173 So. 619. With that interpretation, the writ of certiorari is denied.
Writ denied.
BROWN, FOSTER and SIMPSON, JJ., concur.